UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (95.2%) (a) Shares Value Aerospace and defense (6.4%) Honeywell International, Inc. 6,530 $618,326 L-3 Communications Holdings, Inc. 8,340 871,697 Northrop Grumman Corp. 3,560 590,782 Orbital ATK, Inc. 2,440 175,363 Banks (10.0%) BankUnited, Inc. 4,739 169,419 BNC Bancorp 9,330 207,406 Citigroup, Inc. 10,900 540,749 Fifth Third Bancorp 8,920 168,677 First Republic Bank 9,030 566,813 JPMorgan Chase & Co. 12,310 750,541 Old National Bancorp (S) 13,730 191,259 Opus Bank 6,950 265,768 PacWest Bancorp (S) 10,120 433,237 Regions Financial Corp. 27,790 250,388 Beverages (3.4%) Coca-Cola Enterprises, Inc. 21,340 1,031,789 Molson Coors Brewing Co. Class B 2,060 171,021 Biotechnology (0.7%) AMAG Pharmaceuticals, Inc. (NON) (S) 6,330 251,491 Capital markets (2.8%) Ameriprise Financial, Inc. 3,418 373,006 E*Trade Financial Corp. (NON) 22,760 599,271 Chemicals (3.5%) CF Industries Holdings, Inc. 3,780 169,722 Dow Chemical Co. (The) 12,260 519,824 Quaker Chemical Corp. 1,410 108,683 Sherwin-Williams Co. (The) 1,870 416,599 Commercial services and supplies (2.2%) Deluxe Corp. 5,630 313,816 Tyco International PLC 14,190 474,797 Containers and packaging (5.0%) Packaging Corp. of America 3,560 214,170 Sealed Air Corp. 8,640 405,043 Silgan Holdings, Inc. (S) 22,078 1,148,939 Electric utilities (3.6%) Edison International 5,530 348,777 Entergy Corp. 5,550 361,305 FirstEnergy Corp. 18,330 573,912 Electrical equipment (2.0%) AMETEK, Inc. 13,632 713,226 Energy equipment and services (1.2%) Halliburton Co. 11,910 421,019 Food products (2.6%) JM Smucker Co. (The) 4,310 491,728 Pinnacle Foods, Inc. 10,141 424,705 Health-care equipment and supplies (7.1%) Alere, Inc. (NON) 15,240 733,806 Boston Scientific Corp. (NON) 53,680 880,889 C.R. Bard, Inc. 2,730 508,626 Derma Sciences, Inc. (NON) (S) 14,610 68,813 Merit Medical Systems, Inc. (NON) 8,269 197,712 OraSure Technologies, Inc. (NON) 27,219 120,852 Health-care providers and services (1.9%) Mednax, Inc. (NON) 8,680 666,537 Hotels, restaurants, and leisure (1.7%) Marriott International, Inc./MD Class A 5,030 343,046 Wynn Resorts, Ltd. 5,060 268,787 Household durables (3.1%) Harman International Industries, Inc. 5,420 520,266 Jarden Corp. (NON) 11,800 576,784 Independent power and renewable electricity producers (1.1%) NRG Energy, Inc. 25,140 373,329 Insurance (4.9%) American International Group, Inc. 9,120 518,198 Assured Guaranty, Ltd. 4,200 105,000 Hanover Insurance Group, Inc. (The) 3,590 278,943 Hartford Financial Services Group, Inc. (The) (S) 18,016 824,772 IT Services (2.5%) Computer Sciences Corp. 5,700 349,866 Fidelity National Information Services, Inc. 7,830 525,236 Leisure products (0.8%) Vista Outdoor, Inc. (NON) 6,640 295,015 Machinery (2.9%) Snap-On, Inc. 5,170 780,360 Wabtec Corp. 2,540 223,647 Media (0.8%) Regal Entertainment Group Class A (S) 15,570 291,003 Multi-utilities (1.8%) Ameren Corp. 7,330 309,839 PG&E Corp. 5,880 310,464 Multiline retail (0.2%) Bon-Ton Stores, Inc. (The) (S) 26,460 83,084 Oil, gas, and consumable fuels (3.2%) EOG Resources, Inc. 6,450 469,560 EP Energy Corp. Class A (NON) (S) 22,260 114,639 Gulfport Energy Corp. (NON) 5,240 155,523 QEP Resources, Inc. 10,150 127,180 Scorpio Tankers, Inc. 11,840 108,573 Whiting Petroleum Corp. (NON) 10,270 156,823 Personal products (2.9%) Avon Products, Inc. (S) 54,586 177,405 Coty, Inc. Class A (NON) (S) 31,790 860,237 Pharmaceuticals (4.7%) Allergan PLC (NON) 4,010 1,089,958 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 10,340 583,796 Real estate investment trusts (REITs) (2.0%) American Capital Agency Corp. 7,930 148,291 American Tower Corp. 623 54,812 Equity Lifestyle Properties, Inc. 2,440 142,911 NorthStar Realty Finance Corp. 27,900 344,565 Real estate management and development (0.8%) RE/MAX Holdings, Inc. Class A 7,597 273,340 Road and rail (2.6%) Genesee & Wyoming, Inc. Class A (NON) 5,950 351,526 Union Pacific Corp. 6,320 558,751 Semiconductors and semiconductor equipment (1.4%) Maxim Integrated Products, Inc. 3,770 125,918 Micron Technology, Inc. (NON) 14,390 215,562 ON Semiconductor Corp. (NON) 17,050 160,270 Specialty retail (3.8%) Best Buy Co., Inc. 9,140 339,277 GNC Holdings, Inc. Class A 4,390 177,444 Michaels Cos., Inc. (The) (NON) 13,803 318,849 TJX Cos., Inc. (The) 7,230 516,367 Textiles, apparel, and luxury goods (1.6%) Deckers Outdoor Corp. (NON) 2,900 168,374 Hanesbrands, Inc. 13,780 398,795 Total common stocks (cost $28,994,317) SHORT-TERM INVESTMENTS (14.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) 3,759,405 $3,759,405 Putnam Short Term Investment Fund 0.13% (AFF) 1,256,138 1,256,138 Total short-term investments (cost $5,015,543) TOTAL INVESTMENTS Total investments (cost $34,009,860) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $35,306,140. (b) The aggregate identified cost on a tax basis is $34,189,286, resulting in gross unrealized appreciation and depreciation of $7,413,074 and $2,959,929, respectively, or net unrealized appreciation of $4,453,145. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $904,547 $11,404,146 $11,052,555 $1,155 $1,256,138 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $3,759,405, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $3,766,515. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,297,091 $— $— Consumer staples 3,156,885 — — Energy 1,553,317 — — Financials 7,207,366 — — Health care 5,102,480 — — Industrials 5,672,291 — — Information technology 1,376,852 — — Materials 2,982,980 — — Utilities 2,277,626 — — Total common stocks — — Short-term investments 1,256,138 3,759,405 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
